PER CURIAM.
We review an order revoking probation. We sustain the revocation upon a finding that the probationer was found guilty of the commission of assault and battery in South Carolina, that he had relocated without permission and that he had committed an attempted battery in Key West, Florida. All other grounds of revocation referred to in the order are not supported by the record on appeal and are hereby stricken from said order.
The order under review, as modified, is hereby affirmed.
Affirmed as modified.